Title: To George Washington from La Luzerne, 17 January 1790
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Sir,
London January 17th 1790.

I dare to flatter myself that your Excellency does justice to the very tender and respectful attachment which I have long entertained towards you—and that you will be persuaded of the great pleasure with which I have learned the success that has followed the first movements of your administration. After having given freedom to your country it was worthy of the virtues and great character of your Excellency to establish her happiness on a solid and permanent basis, which is assuredly the result of the new federal constitution, in framing which you assisted by your counsel, and which you now support as much by the splendor of your talents and patriotism as by the eminent situation confided to you by your fellow-citizens—They possess

the advantage of enjoying more particularly your beneficence, and the honor of having you born among them: but I dare to assure you that the consideration which you enjoy throughout Europe, and particularly in my country, yields not even to that which you have obtained in your native land—and notwithstanding the prejudices of the people with whom I live here there is not one among them who does not pronounce your name with sentiments of respect and veneration. All are acquainted with the services you have rendered to your country as their General in the course of the war, and with those, perhaps still greater, which you now render as a Statesman in peace.
The love of glory and of freedom, which led the Americans to surmount such great difficulties, must still prevail, after surmounting them, to establish the principles of justice towards those of their fellow citizens and strangers who assisted them in their distress; and I have seen with great pleasure that from the first moment in which you have appeared at the head of the federal government, the credit of the american nation has been established in every country of Europe, and that the confidence in her resources and mean⟨s⟩ are infinitely better founded than in many of the older Powers.
It is beyond doubt that it will take still greater consistency, and that the freest country in the world, ought also to be that which should enjoy the most extensive public credit.
I am too well acquainted with your sentiments for France not to be convinced of the interest which you take in her present position—The vices of an ancient and vitiated administration could not be reformed even by the virtues of a King who loves his people, and who has many qualities to make them happy—Some revolution was required in the form of the monarchy, and above all in setting bounds to the ministerial authority in matters of finance—it was likewise necessary that the liberty of the citizen should be assured by a conclusive law of which we were totally destitute. It is this which induced the King to assemble the States-General, who might easily have made some useful reforms, leaving the monarchy to subsist, or at least reforming it but slowly and partially: But the love of liberty, and still more the exaltation of opinions has carried us too far—they have overturned every thing without rebuilding any thing, which has reduced us to a very disagreeable situation for the moment—I

hope that time will a little moderate opinions, and that we shall recur to true principles, and that, in assuring the liberty of the citizen, they will restore the authority of the executive power, which is the soul of a great Empire. If we can arrive at that state of things I am persuaded the subject will have gained infinitely, and that even the position of the King will be more happy than it formerly was. But unfortunately to attain this situation we must reiterate a very thorny career, and our french heads are little fitted for such proofs.
Your ancient friend the Marquis de la Fayette finds himself at the head of the revolution, it is indeed a very fortunate circumstance for the State that he is, but very little so for himself. Never has any man been placed in a more critical situation—Good citizen, faithful subject, he is embarrassed by a thousand difficulties in making many people sensible of what is proper, who very often feel it not, and who sometimes will not understand what it is.
He has occasion for all the aid of that wisdom and prudence which he acquired under your tuition⟨; and⟩ assuredly he has hitherto proved himself worthy of his Master—having supported the most difficult s⟨ituation with⟩ the rarest talents, and most astonishing foresight. I have the honor to be with a very sincere and very respectful attachment Your Excellency’s most humble and most obedient Servant.
